


PRIVATE & CONFIDENTIAL





December 1, 2014




Mr. Ken Olsen

ARRAKIS MINING RESEARCH INC.

10820 68th Place

Kenosha, WI  53142




Dear Sirs,

ENGAGEMENT LETTER

We refer to our recent conversations on the funding requirements of your
organization. You have explained to us that ARRAKIS MINING RESEARCH INC. or (the
"Company"), requires funding and international capital markets advice, (the
"Advisory Service").

More specifically and with respect to the Financings we understand that there is
need for US$9,000,000, (Nine million United Sates dollars)

Sigur Capital has been asked by you to act as the lead advisor to the company in
connection with the financing.  It is proposed that Sigur Capital ("Sigur"),
working in close consultation with the Company and some of its existing
advisers, will use all reasonable endeavors to assist the Company by providing
the Advisory Service which from Sigur’s perspective, will result in ARRAKIS
MINING RESEARCH INC. future stock price having momentum, liquidity and trade,
more often than not, closer to fair value. The Financings, also achieved with
the assistance of Sigur, will enable the Company to have access to more than
adequate funding for the successful execution of its business plan.

We now have pleasure in setting out below the terms and conditions according to
which Sigur proposes to act for the Company.

With regard to the Advisory Service the role of Sigur will consist inter alia
of:

      

1.      

Working with THE COMPANY’S senior management so that SIGUR may perform the
necessary due diligence.

 

2.      

Working with THE COMPANY’S senior management so that SIGUR may understand the
exact nature of the Company's business plan.

 

3.      

Working with THE COMPANY’S senior management so that SIGUR may understand the
exact nature of the Company's successes to-date and future milestones.

 

4.      

Working with THE COMPANY’S senior management so that SIGUR may understand the
current ownership of the Company's shares and their geographical distribution.

 

5.      

Working with THE COMPANY’S senior management so that SIGUR may understand the
Company's revenue sources and their geographical distribution.

 

6.     

Working with THE COMPANY’S senior management so that SIGUR may understand the
Company's future revenue sources and their geographical distribution.

 

7.      

Working with THE COMPANY’S senior management to select the appropriate
Designated Sponsor for a future listing on a major exchange in the United
States.

 

8.      

Working with THE COMPANY’S senior management to select the appropriate Research
Service.

 

9.      

Monitoring the service received by the Company from its Designated Sponsor.

 

10.      

Assisting the Company in identifying additional research analysts to follow the
Company.

 

11.      

Monitoring the service received by the Company from its research analysts and
the Research Service.

 

12.      

Advising the Company on all aspects of international Corporate Finance tools and
techniques as might be in the Company's best interests.

 

13.      

Advising the Company on all aspects of the international Capital Markets' tools
and techniques as might be in the Company's best interests.

     

14.    

Advising the Company on all matters as might affect the capital market's
perception of the Company.

 

15.      

Providing any and all further assistance as may be reasonably required by THE
COMPANY and be within the competence of Sigur

With regard to the Financings the role of Sigur will consist inter alia of:

      

1.      

Working with THE COMPANY’S senior management to ascertain the precise amount of
funds that are needed by the company and by when;

 

2.      

Working with THE COMPANY’S senior management to not neglect the interests of
existing THE COMPANY’S shareholders, to ascertain any interest they may have in
further investment in THE COMPANY’S and their capacity to assist in the
Financings;

 

3.      

Working with THE COMPANY’S senior management to clarify the appetite of certain
other individuals and professional investors for investment in the Company;

 

4.      

Organizing for and accompanying THE COMPANY’S senior management to meetings,
with potential qualified and reputable investors;

 

5.      

Working with THE COMPANY’S senior management and their appointed legal
representatives to provide drafts of all necessary documents for the completion
of the Financings;

 

6.      

Working with THE COMPANY’S senior management and assisting in the negotiation of
the terms with investors to ensure that final terms, of all aspects of the
Financings, are in the best interest of the Company;

 

7.      

Providing any and all further assistance as may be reasonably required by THE
COMPANY’S and be within the competence of Sigur.

Any additional services required, beyond the scope of the services listed above,
during the period of the mandate proposed hereby must be agreed in writing
between Sigur and the Company together with the amount of additional
remuneration payable in respect of such additional services. In this event, we
may issue a supplementary mandate agreement. The terms of this letter and the
Appendix hereto will apply to any such additional services provided by us in
connection with this proposed engagement letter, whether or not such additional
services are subject to a supplementary mandate letter, (the "Agreement") or
(the "Engagement Letter").

In remuneration for our role in respect of the Advisory Services, Sigur will
receive a non-refundable engagement fee from THE COMPANY of $35,000 (thirty-five
thousand USD) within 48 hours after receiving the first investment amount in its
bank account (Engagement Fee).

In remuneration of our role with reference to the Financings as set out above
and herein, SIGUR will receive a placing fee or commission in respect of the
equity or equity related portions of any Financings of 10% (ten per cent) of all
monies raised and in respect of the non-equity (debt financing) related
portions, a 7% (seven per cent) fee will be payable, (the "Placing
Commissions"). Said Placing Commissions will be payable immediately on the dates
any proceeds of any such Financings are made available to the Company or its
representatives. Sigur reserves the right to take all or any part of such fees
in Shares valued on the same terms as issued in connection with any equity
financing. In the case of a non-equity financing the valuation at which Shares
will be made available to Sigur will be the closing price of the Shares on the
day before the announcement of the relevant transaction, the closing price of
the Shares on the day of the relevant transaction or the four week trading
volume weighted average price (VWAP), as per the "HP" function on the Bloomberg
quote system, whichever the lower.

Sigur will be entitled to reimbursement of all of its reasonable out-of-pocket
expenses directly incurred in the fulfillment of its mission as set out above
and herein, in particular, but not limited to, travel, accommodation,
telecommunications and, as appropriate, any outside professional fees and costs
such as lawyers, accountants and due diligence fees etc. Invoices in respect of
out-of-pocket expenses incurred will be submitted to the Company on a monthly
basis, together with supporting receipts and documentation, which invoices will
be payable upon receipt. No such out-of-pocket expense in an amount in excess of
$1,000 will be incurred without the COMPANY’s prior consent in writing.





Page 2 of 9







VAT (Value Added Tax) will be payable on all of above fees where applicable.

For the purposes of managing an orderly and professional approach to investors,
THE COMPANY will furnish SIGUR with an up-to-date shareholder list, which will
include contact details, specifically, but not limited to, email addresses, for
said shareholders and THE COMPANY will ensure that an approach by SIGUR is
expected.

If the above indicated terms and conditions are acceptable to you, we would be
grateful if you would so confirm by signing, dating and returning to us a copy
of this Engagement Letter and the attached Appendix "Terms and Conditions".

Such signature and return will constitute your exclusive mandate to Sigur on the
terms and conditions set out above and herein and as further set out in the
attached Appendix headed `Terms and Conditions', valid for a duration of 12
(twelve) months from the date of your agreement to this proposed mandate and
renewable thereafter by tacit consent. Such mandate will be a valid and legally
binding obligation on the parties hereto, enforceable in accordance with its
terms.

This Agreement incorporates the Terms and Conditions set out in the attached
Appendix ("Terms and Conditions"), but subject to the aforesaid, represents the
entire understanding between the parties hereto and supersedes any prior
agreements or understandings (whether written or oral) between or among the
parties.

Should THE COMPANY, during a period of 3 (three) years from the date of
expiration of this mandate, conclude an agreement with any of the parties
introduced by Sigur which leads to the raising of finance or other type of
transaction then, in the case of a capital raising a commission will be payable
to Sigur, on the following basis: if within 24 months, the commission will be
50% (fifty per cent) of the equivalent of the Placing Commission, if within 36
months said figure will be 25%.(twenty five per cent) In the case of some other
type of transaction, an industry standard fee will be payable to Sigur
discounted on the same percentage basis. The parties further agree not to
circumvent each other or behave in any way that might result in the other party
being disadvantaged commercially, financially or otherwise.

It is understood that in the event of the Company receiving information, before
or during the life of this agreement, with respect to any of their products or
services that could be interpreted as likely to have a material negative effect
on the Company's value, the Company will immediately inform SIGUR. SIGUR
reserves the right, in such event, to terminate its relationship with the
Company with immediate effect albeit in a fair, orderly and professional manner.
In the case of such an event all fees due to Sigur will become immediately
payable.

It is expressly understood and agreed by the parties hereto, that this Agreement
does not, and will not, constitute an undertaking of whatsoever nature by Sigur
to acquire shares of, or otherwise invest in, or provide financing to the
COMPANY. Only a definitive and regularly constituted agreement duly entered into
by, and between, THE COMPANY on the one hand, and an investor(s), on the other
will constitute a contractual agreement binding in its terms.

It is further expressly understood and agreed that Sigur is and will be entitled
to rely upon all statements of fact, and all further written information
provided by THE COMPANY and/or its officers or representatives in the context of
this mission. Any material errors or omissions, or material lack of adequacy in
the context of this Engagement, in any such statement or written information
will constitute a material breach of contract under the terms and conditions of
this mission and, as such, could give rise to a claim, or claims, for damages by
Sigur.

It is understood and agreed that any advice rendered by us is provided solely
under the terms of our engagement and for your benefit, and may not be used or
relied on by any other person or for any other purpose, without our prior
written consent.

This Agreement will be governed by and construed in accordance with the laws of
Indiana. . The parties hereby agree that any and all controversies or disputes
arising from or relating to this Agreement, including but not limited





Page 3 of 9







to interpretation, construction and performance of same or regarding any matter
whatsoever, including but not limited to, common law claims, tort claims and
statutory claims, shall be submitted to binding arbitration before the American
Arbitration Association, under its Commercial Rules, in Fort Wayne, Indiana.
 Notwithstanding this Agreement, any court of competent jurisdiction in Allen
County, Indiana shall have concurrent jurisdiction to enforce the provisions of
this Agreement through the issuance of temporary or preliminary injunctive
relief pending resolution of the merits of any such dispute before the American
Arbitration Association.

We thank you for the confidence you have shown in Sigur, and remaining at your
disposal, we are delighted about the opportunity.  

Yours faithfully, 




/s/ Mandla Gwadiso

Mandla Gwadiso

CEO 










………………………

 
We hereby agree to, and undertake to abide by the above-mentioned and attached
terms and conditions of this Agreement

dated this 1st   Day of December 2014.





For:  ARRAKIS MINING RESEARCH INC.




 

  

By:  Ken Olsen

CEO







…………………………….

 

  

  

  

 





Page 4 of 9










APPENDIX

Terms and Conditions

1. Period and terms of Engagement

Sigur's engagement hereunder (the "Engagement") will continue for a minimum of
12 (twelve) months from the date of counter signature of this letter ("Date of
Engagement") unless agreed after an initial 6 months review or extended in
writing, or in the event of a termination (see section 7 below).

The Engagement will be exclusive to Sigur within the United Kingdom, United
State and Australia.

Please note that by entering into or performing our obligations under this
letter we are not representing that it is or will be possible or advisable for
the transactions, which are the subject of the Engagement to proceed. The
conclusions Sigur may reach in respect of the Engagement may change, in the
light of circumstances prevailing at the time.

This letter does not oblige Sigur to sell, acquire, or place any investments, or
to lend monies, unless and until it is expressly agreed otherwise in writing.

2. Authority

Sigur is entitled to assume that any instructions received by us have been
properly authorized by you. We may act upon telephone instructions from you
prior to the receipt of any written instruction or confirmation. Sigur also
reserves the right to record any telephone conversations between us or between
your professional advisers and us and SIGUR undertakes to inform of such action
in advance.

Sigur represents and warrants that it holds all necessary authorizations and
licenses in each relevant jurisdiction to perform all of the services
contemplated in the Engagement.

3. Notices

Any notice given in connection with the Engagement must be in writing and may be
communicated by email, letter or facsimile. Notices to Sigur shall be sent to
the address (and facsimile numbers) given in our letter heading, unless we
advise you otherwise, and for the attention of Mr. Mandla Gwadiso.

Your mailing and email addresses for notices, for the attention of Ken Olsen,
unless you advise otherwise, are:

Chief Executive Officer

ARRAKIS MINING RESEARCH INC.

10820 68th Place

Kenosha, WI  53142


4. Information provided by you to Sigur

You agree to make promptly available to Sigur any information, assistance and
documentation which we may reasonably require for the purpose of this
Engagement. You agree that all documentation provided to Sigur in connection
with the Engagement will not be false or misleading and that all statements made
or expressions of opinion, expectation or intent made by you will be honestly
held and made on reasonable grounds. You undertake if anything occurs to render
the aforementioned false or misleading you will notify us as soon as
practicable. You agree to advise us in advance of any significant steps that
you, your agents or advisers propose to take in relation to the Engagement.





Page 5 of 9







5. Announcements, public statements or documents published by you

You agree to ensure that every announcement, public statement or document made
or published by you (or your agents) during Sigur's Engagement will contain all
particulars required to comply with all applicable law and regulations.
Furthermore, you agree that, subject to any disclosure required by law or
regulation including the rules of any relevant stock exchange, no such
announcement, public statement or document will be published relating to the
Engagement in any way without first consulting with and then obtaining the prior
written consent of Sigur. If anything occurs within a reasonable time after
publication of any such statement, announcement or document to render the same
untrue, unfair, inaccurate or misleading, you will promptly notify Sigur and
take all steps which Sigur may require correcting the matter.

6. Independence policy and disclosure of material interest

Sigur will take reasonable steps to ensure that all advice given to you or all
action undertaken on your behalf is not in any way biased or affected either
because of any action Sigur may take or knowledge which Sigur may have as a
result of acting for any other client, or as a result of the existence of any
material interest which Sigur or a connected or associated company or another
client may have in or related directly or indirectly to the proposed transaction
such that a conflict of duty may exist or may arise, for whatever reason. Sigur
will disclose to you any material interests or conflicts of interest, which may
arise except where it is not practical to make such a disclosure. Disclosure may
be either orally or in writing and Sigur will take reasonable steps to ensure
that you do not object to the material interest or conflict of interest.

7. Termination

Sigur's engagement hereunder may not be terminated in advance of the termination
date (see 1. "Period and terms of Engagement"), except by mutual agreement or as
agreed after a 6 month initial review. Following the termination date any
termination notice must be provided in writing, giving three months notice, and
receipt by Sigur is to be acknowledged, without delay, by email, except for the
initial 6 month review which will require no notice.

Termination will not affect any legal rights or obligations, which may have
already accrued between the parties to this agreement.

8. Confidentiality

All confidential information, which each of us (or any connected persons)
receives from the other or any of the other party's subsidiaries or other
professional advisers, will be held in strict confidence unless the other party
specifically consents to the disclosure of that confidential information in
writing. This section will not apply to any information, which is in the public
domain or enters it other than as a result of a breach of this paragraph, is
lawfully received from a third party without any obligation of confidentiality,
or is independently developed by either party without access to the knowledge or
use of the confidential information or is required to be disclosed by law or by
regulation including the rules of any stock exchange to which the relevant party
is subject. Neither Sigur nor any connected person will have any duty to
disclose to you any information, which comes to its notice in the course of
carrying on any other business and we may be prohibited from disclosing
information to you as prescribed by law or regulatory bodies. All correspondence
and other papers held by Sigur in relation to any matter undertaken for you will
be Sigur's sole property with the exception of original contracts and share
certificates and other documents of title held to your order.

9. Law and regulation

Both parties agree that they will comply with all the relevant laws and
regulatory requirements in any jurisdiction that may be relevant to this
Engagement. They will use their reasonable endeavors to ensure that all
necessary authorizations, approvals, consent and filings to enable the
Engagement to proceed or otherwise in connection with the Engagement are
promptly obtained or made. They agree that if the other party is requested by
any regulatory or





Page 6 of 9







governmental authority (including, but not limited to any relevant designated
Stock Exchange) to disclose any information relating to your affairs, then, the
other party may do so.

10. Complaints

In the event that you have any complaint about our services, you should contact
our Compliance Officer or Compliance Oversight Function Holder, and if the
complaint is not resolved to your satisfaction you may complain directly to the
Financial Ombudsman Service.

11. Compensation

Compensation may be available under the Financial Services and Markets Act
scheme in the event that Sigur is unable to meet any of its liabilities. Sigur
can provide an explanation on request.

12. Indemnity

It is agreed that both parties, the Company and Sigur, will indemnify each other
and their connected persons (including but not limited to their employees,
directors, group companies, agents and advisers) against all costs, losses,
damages, claims and expenses, which may be incurred by them or made against them
in any jurisdiction arising out of the Engagement and will reimburse each other
and their connected persons in full for all costs, charges and expenses
(including legal fees) reasonably incurred in investigating, preparing or
defending any pending or threatened claim provided that such costs, losses,
damages, claims and expenses do not arise from the negligence or willful default
of the other party or its connected persons. It is agreed that neither Sigur nor
the Company nor any connected person will have any liability whatsoever (whether
in contract, tort or otherwise) to each other for or in connection with things
done or omitted to be done pursuant to the Engagement other than arising out of
the negligence or willful default of either party or its connected persons. This
section ("Indemnity") is in addition to any rights that either party or its
connected persons may have at common law or otherwise (including, but not
limited to, any right of contribution).

13. Limitation of liability

Neither the Company nor Sigur will have liability for any loss, damage, costs,
expenses, or other claims for compensation arising from any information or
instructions supplied by each other, which are incomplete, inaccurate,
illegible, out of sequence or in the wrong form or any other fault by the other
party.

The aggregate liability of each party to the other and their connected persons
in respect of any losses or damages and costs suffered or incurred in connection
with this Engagement, but excluding any such losses, damages or costs arising
from the fraud or dishonesty of either party or in respect of liabilities which
cannot be lawfully limited or excluded, will be limited to the total amounts of
fees paid by the Company to Sigur in respect of the Engagement (or any such fee
amount which would have been payable had the Financing achieved successful
completion).

14. General

This letter does not affect any other agreement, which Sigur has entered into
with you in respect of any other transaction or matter, nor any other agreement,
which Sigur may enter into in the future (subject to section 1 of this
Appendix).

In all dealings with third parties Sigur will be acting as agent on your behalf
and not as principal. Sigur will have no authority to bind you.

The benefits of this letter will inure to your successors and assignees and the
obligations and liabilities assumed in this letter by you will be binding on
their respective successors and assignees.





Page 7 of 9







If any part of this agreement becomes or is declared illegal, invalid or
unenforceable for any reason whatsoever, such part will be deemed to be deleted,
provided always that if any such deletion substantially affects or alters the
commercial basis of these terms and conditions, the parties will negotiate in
good faith to amend and modify them as may be necessary or desirable in the
circumstances.

These terms and conditions are subject to change by agreement, or at any time by
Sigur sending to you a written notice describing the relevant change(s) to the
extent that the changes are limited to those changes that are required to ensure
compliance with the rules of any regulatory authority. No such change will
affect any legal rights or obligations which may have previously accrued to or
been incurred by Sigur or you.

In the event of any failure, interruption or delay in the performance of Sigur's
obligations hereunder resulting from acts, events or circumstances not
reasonably in Sigur's control, including, but not limited to, industrial
disputes, acts or regulations of any governmental or supranational bodies or
authorities, breakdown, failure or malfunction of any telecommunications or
computer services, systemic or market risk, Sigur will not be liable or have any
responsibility of any kind for any loss or damage incurred or suffered by you or
any other person as a result thereof. A person who is not a party to this
Engagement letter will have no right under the Contracts (Rights of Third
Parties) Act 1999.

The failure or delay by Sigur in exercising any right under this Engagement
letter will not operate as a waiver of such right. The single or partial
exercise of any right by Sigur will not prevent any other or further exercise of
such a right or any other right. No breach of any provision of this Engagement
letter by you will be waived except with the express written consent of Sigur.

15. Governing Law

This Agreement will be governed by and construed in accordance with the laws of
Indiana. . The parties hereby agree that any and all controversies or disputes
arising from or relating to this Agreement, including but not limited to
interpretation, construction and performance of same or regarding any matter
whatsoever, including but not limited to, common law claims, tort claims and
statutory claims, shall be submitted to binding arbitration before the American
Arbitration Association, under its Commercial Rules, in Fort Wayne, Indiana.
 Notwithstanding this Agreement, any court of competent jurisdiction in Allen
County, Indiana shall have concurrent jurisdiction to enforce the provisions of
this Agreement through the issuance of temporary or preliminary injunctive
relief pending resolution of the merits of any such dispute before the American
Arbitration Association.

16. Confirmation

Please confirm, by signing and returning to Sigur the enclosed copy of this
letter that the above accurately sets out the services that you have asked Sigur
to provide and that the terms of Sigur's Engagement set out in this letter are
acceptable to you.







{Signature Page to Follow}

 

 













 

 

 

Yours faithfully, 










/s/ Mandla Gwadiso

Mandla Gwadiso

Sigur Capital

CEO 










………………………

 
We hereby agree to, and undertake to abide by the above-mentioned terms and
conditions of this Agreement dated this 1st Day of December 2014.


For:  ARRAKIS MINING RESEARCH INC.










 

  

Ken Olsen

CEO








Page 9 of 9





